DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-4 are pending:
	Claims 1-4 are rejected.
	Claim 1 is amended. 
Continued Examination Under 37 CFR 1.114 

Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 11/09/2020. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14. 
Applicant's submission filed on 11/09/2020 has been entered.
Response to Amendment
Amendments filed 11/09/2020 have been entered. Amendments to the claims have overcome §103 rejections previously set forth in final Office Action mailed 06/09/2020. 
Amendments have necessitated new grounds of rejection. 
Response to Arguments
Arguments filed 11/09/2020 have been entered. Arguments were fully considered. 
Applicant argues that Witt and Osaka only disclose gradient analysis and therefore does not teach a first mobile phase is replaced by a second mobile phase for a new analysis. This argument is not persuasive because Witt teaches the claimed invention. Specifically, Witt teaches the feature of the first mobile phase is replaced by a second mobile phase for a new analysis (see annotated Fig. 5 copied below in §103 rejection) using a single supply unit (also referred to as the  as shown annotated Fig. 5. In response to Applicant argument “Witt only disclose gradient analysis”, Witt does not limit to only gradient analysis because water and pure acetonitrile compositions, both non-gradients, can be used for analysis as shown in annotated Fig. 5. 
	Therefore, claim 1 is rejected as being anticipated by Witt. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
	Claim 1 recites “a second mobile phase supply unit” in line 2. It is not clear if “a first mobile phase supply unit” is required since the claim only recites “a second” thus rendering the claim indefinite. In the interest of advancing prosecution, it will be interpreted that there is a first mobile phase supply unit. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	In interest of advancing prosecution, it interpreted that claim 1 does not require two supply units and that a single supply unit is required for the “second mobile phase supply unit”. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Witt (US 2010/0252502).
	Regarding claim 1, Witt teaches a method for controlling a chromatograph (see Entire Abstract) comprising: a column (Fig. 1, column 30; see ¶75 teaches separating device 30 such as chromatograph column), a second mobile phase supply unit including a pump (Fig. 1, pump 20; see ¶75) to supply a second mobile phase to the column (see ¶33 & ¶76; the mobile phase supply unit (pump) supplies an aqueous phase (first phase), an organic phase (second phase), and a combination thereof (third phase, etc.) therefore the mobile supply unit (pump) of Witt supplies a second mobile phase) and a flow rate control unit (Fig. 4A, flow rate control unit 400 (Fig. 4A, control unit 400); see ¶80 teaches control unit actively controls…to vary the flow rate; see ¶85), the method comprising the steps of: 

	controlling the operation of the pump for the supply of the second mobile phase at a predetermined (¶85 teaches control value which is or is related to a pressure in the mobile phase) constant pressure by the flow rate control unit (see ¶21 teaches operating at constant/maximum pressure; see annotated Fig. 6C) after the step of starting to supply the second mobile phase (Fig. 5 shows each mobile phase including the second mobile phase having a constant pressure, pressure is shown on the y-axis; see ¶89) until a flow rate of the second mobile phase reaches a set flow rate (see ¶89 and ¶93; see annotated Fig. 6F); and
 	controlling the operation of the pump for the supply of the second mobile phase at a predetermined constant flow rate (¶89 teaches constant flow rate) by the flow rate control unit after the flow rate of the second mobile phase reaches the set flow rate (see ¶93; see annotated Fig. 6F).








Annotated Fig. 5 (top), Fig. 6C (bottom left) and Fig. 6F (bottom right)

    PNG
    media_image1.png
    753
    1356
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    288
    1105
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


	In interest of advancing prosecution, it is interpreted that claim 1 requires two supply units to provide a “second” supply unit. 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Witt (US 2010/0252502) in view of Iwata (US 2008/0048664).
	Regarding claim 1, Witt teaches a method for controlling a chromatograph (see Entire Abstract) comprising: a column (Fig. 1, column 30; see ¶75 teaches separating device 30 such as chromatograph column), a supply unit including a pump (Fig. 1, pump 20; see ¶75) to supply a second mobile phase to the column (see ¶33 & ¶76; the mobile phase supply unit (pump) supplies an aqueous phase (first phase), an organic phase (second phase), and a combination thereof (third phase, etc.) therefore the mobile supply unit (pump) of Witt supplies a second mobile phase) and a flow rate control unit (Fig. 4A, flow rate control unit 400 (Fig. 4A, control unit 400); see ¶80 teaches control unit actively controls…to vary the flow rate; see ¶85), the method comprising the steps of: 
	starting a supply of the second mobile phase (Fig. 5 shows 100% acetonitrile at 11min; see ¶89), having different viscosity (see ¶88 teaches the viscosity of water is more than twice the viscosity of acetonitrile) from a first mobile phase in the column (Fig. 5 shows water or 0% acetonitrile at 1 min; see ¶89), from the supply unit to the column with the pump to replace the first mobile phase in the column by the second mobile phase for a new analysis (the gradients and non-gradients represent a data point (analysis) in Fig. 5, the second mobile phase analysis is any mobile phase analysis followed by the first mobile phase analysis); 
	controlling the operation of the pump for the supply of the second mobile phase at a predetermined (¶85 teaches control value which is or is related to a pressure in the mobile phase) constant pressure by the flow rate control unit (see ¶21 teaches operating at constant/maximum pressure; see annotated Fig. 6C) after the step of starting to supply the second mobile phase 
 	controlling the operation of the pump for the supply of the second mobile phase at a predetermined constant flow rate (¶89 teaches constant flow rate) by the flow rate control unit after the flow rate of the second mobile phase reaches the set flow rate (see ¶93; see annotated Fig. 6F).
Annotated Fig. 5 (top), Fig. 6C (bottom left) and Fig. 6F (bottom right)

    PNG
    media_image1.png
    753
    1356
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    288
    1105
    media_image2.png
    Greyscale

	Witt does not teach a second supply unit. 
	In a related field endeavor, Iwata teaches a pretreating device comprises a micro scale or nano scale high-performance liquid chromatograph having a capillary column (Fig. 2, 
	As both Witt and Iwata teach high performance liquid chromatography systems, they are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the high performance liquid chromatography system of Witt by duplicating the supply unit of Witt such that the high performance liquid chromatography system has a second supply unit as taught by Iwata because such modification is considered a mere duplication. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). 
 
Regarding claim 2, Witt and Iwata teach the method of claim 1, further comprises a setting receiving unit for receiving settings of a pressure and a flow rate (Witt, see ¶22 teaches the control value is or is related to a pressure…determined pressure in the mobile phase; Witt, see ¶39 teaches the original setting for the constant flow mode), the method is further including the step of: controlling by the flow rate control unit when the first mobile phase in the column is replaced by the second mobile phase having different viscosity (Witt, see ¶89 teaches water is more than twice the viscosity of acetonitrile), the flow rate control unit is configured to control the flow rate of the second mobile phase so that the second mobile phase is supplied at a pressure of which setting is received by the setting receiving unit (Witt, claim 28 teaches data processing system such as a computer, a computer inherently has a setting receiving unit; Witt, ¶85 teaches control unit receives references numeral) and is supplied at a constant flow rate after reaching a flow rate of which setting is received by the setting receiving unit (Witt, see annotated Fig. 6F).



Regarding claim 4, Witt and Iwata teach the method of claim 1, the method further including: a step of controlling by the flow rate control unit when a first liquid in the column is replaced a second liquid having a lower viscosity than the first liquid (Witt, Fig. 5, a first liquid (water) between 0-1 min is replaced by a gradient (mixture) between 1-2 min controlling the flow rate; ¶80, lines 4-6; ¶89, lines 21-24), a flow rate of the second liquid so that the second liquid is supplied at a constant pressure (Witt, Fig. 5, flow rate of second liquid is supplied at constant pressure of 112), and is supplied at a constant flow rate after reaching a predetermined flow rate (Witt, see annotated Fig. 6).
While the previous combination of Witt and Iwata does not teach a first liquid is replaced by second liquid having a higher viscosity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reverse the order of the prior art process steps by replacing a first liquid with a second liquid having a higher viscosity because it is known that a change in viscosity results in a change of  pressure to drive the mobile phase 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778